t c summary opinion united_states tax_court sofien beltifa petitioner v commissioner of internal revenue respondent docket no 23217-14s filed date sofien beltifa pro_se gennady zilberman for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in income_tax and a sec_6662 accuracy-related_penalty of dollar_figure for petitioner timely filed a petition for redetermination in this court the issues for decision are whether petitioner is entitled to a claimed deduction for unreimbursed employee business_expenses of dollar_figure entitled to a claimed deduction for medical and dental expenses of dollar_figure entitled to a claimed deduction for charitable_contributions of dollar_figure and liable for the sec_6662 accuracy-related_penalty unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar background some of the facts are stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in new york during petitioner was employed by a restaurant in new york city as a bartender bar manager he received a form_w-2 wage and tax statement from his employer for wages tips and other compensation totaling dollar_figure dollar_figure in wages and dollar_figure in tips petitioner also received a form 1099-g certain government payments reflecting a state_income_tax refund of dollar_figure petitioner timely filed a form_1040 u s individual_income_tax_return for on which he claimed itemized_deductions of dollar_figure on schedule a itemized_deductions petitioner’s itemized_deductions consisted of medical and dental expenses of dollar_figure which resulted in a net medical_expense_deduction of dollar_figure after applying the adjusted_gross_income floor of sec_213 state and local_taxes of dollar_figure charitable_contributions of dollar_figure and unreimbursed employee business_expenses of dollar_figure which resulted in a net miscellaneous itemized_deduction of dollar_figure after applying the adjusted_gross_income floor of sec_67 respondent disallowed these deductions except for the deduction with respect to state and local_taxes i unreimbursed employee business_expenses a tips petitioner paid to barbacks petitioner’s duties as a bartender manager included calling in liquor orders taking liquor deliveries and ensuring that the bar was fully stocked assisting petitioner were other employees referred to as barbacks who would help him in transferring as needed the liquor from the storage basement to the bar the restaurant had a policy of pooling tips paid_by its patrons petitioner claimed he gave his barbacks of all the tips he received from the tip pools b clothing expenses the restaurant did not require its employees to wear a uniform but the restaurant requested employees to wear an all-black ensemble black shirt black tie and black pants while working petitioner testified he believed it necessary to look his best because he was one of the faces of the restaurant when you enter you just see me and then you walk through you see the host you see me i’ve got to look presentable as a result petitioner wore high-quality clothes while tending bar and spent a substantial amount for cleaning the clothes he wore the clothing petitioner wore for work could be worn outside of work there were two tip pools one pool was from tips paid_by patrons who ate at the restaurant restaurant tip pool the second was from tips paid_by patrons seated at the bar bar tip pool the restaurant tip pool was split among the wait staff busboys kitchen staff bartenders and barbacks the bar tip pool was split between the bartenders and the barbacks in reporting petitioner’s wages and tips to the internal_revenue_service the restaurant reported the tips petitioner received from both tip pools petitioner kept a change_of clothing at the restaurant for work he performed when transferring liquor from the storage basement to the bar c commuting expenses petitioner often worked late as a result when petitioner returned home the commuter rail metro-north for which he had a monthly pass generally had closed for the night thus petitioner asserts he was forced to use taxicabs when working late he estimated the cab fare for each nightly ride to be dollar_figure and the total amount for cab fare in to be dollar_figure ii medical and dental expenses petitioner was a patient of the sircolov brothers who hailed from russia one brother is a medical doctor the other is a dentist petitioner alleges he paid for their services in cash he had no receipts to corroborate this allegation iii charitable_contributions petitioner maintains he made substantial charitable_contributions during including donations of money children’s clothing baby formula and toys to a needy neighborhood family petitioner provided no documentation regarding these donations discussion generally deductions are allowed only as provided by statute 503_us_79 the commissioner’s determination set forth in the notice_of_deficiency is generally presumed correct and the taxpayer bears the burden of showing that the commissioner’s determination is in error rule a 290_us_111 i unreimbursed employee business_expenses a taxpayer may deduct expenses that are ordinary and necessary for his her employment provided the taxpayer was an employee and could not have been and was not reimbursed by his her employer for such expenses rehman v commissioner tcmemo_2013_71 sec_6001 requires taxpayers to maintain records sufficient to substantiate any amount claimed petitioner provided no documentation regarding his entitlement to the deduction he claimed for unreimbursed employee business_expenses moreover with respect to the deduction petitioner claimed for his clothing expenses we are mindful that he was not required by his employer to wear any particular type of clothing and the clothing which he did wear was of a kind adaptable generally to wear away from work as well as at work petitioner’s clothing costs were thus personal expenses and not deductible even though petitioner felt it was necessary to wear high-quality clothes in order to look his best as one of the faces of the in certain circumstances the burden_of_proof with respect to factual matters may shift to the commissioner sec_7491 petitioner did not argue that sec_7491 applies herein nor did he show that he met its requirements for shifting the burden_of_proof consequently the burden_of_proof remains with petitioner restaurant see 28_tc_1278 aff’d 262_f2d_411 2d cir for the aforesaid reasons we sustain respondent’s determination with respect to petitioner’s claimed deduction for unreimbursed employee business_expenses ii medical and dental expenses sec_213 allows a deduction for medical_care not_compensated_for_by_insurance_or_otherwise the amount of the deduction for medical_care is limited to the excess over of the amount of the taxpayer’s adjusted_gross_income petitioner provided no documentary_evidence regarding his claimed deduction for medical and dental expenses because petitioner failed to meet his burden to show error in respondent’s determination we sustain respondent’s disallowance of petitioner’s claimed deduction for medical and dental expenses iii charitable_contributions in general sec_170 allows a deduction for charitable_contributions but charitable_contributions are deductible only if verified as set forth in regulations prescribed by the secretary sec_170 109_tc_258 aff’d without published opinion 166_f3d_332 4th cir sec_170 also provides that no deduction shall be allowed for any contribution in cash or by check unless the donor maintains bank records or a written communication from the donee showing the name of the donee organization and the date and amount of the contribution sec_1_170a-13 income_tax regs provides that if a taxpayer makes a charitable_contribution in cash or by check he she must maintain for each contribution one of the following i canceled check ii receipt from the donee or iii other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution for a charitable_contribution of dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment from the donee that includes the amount of any cash contribution and a description but not value of any property other than cash contributed and states whether any goods or services were provided in exchange for the property contributed sec_170 petitioner provided no documentation to substantiate his charitable giving in because petitioner bears the burden_of_proof in this matter we sustain respondent’s disallowance of petitioner’s claimed charitable_contribution_deduction iv accuracy-related_penalty respondent argues that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 and b which provides for a penalty for an underpayment_of_tax attributable to negligence or disregard of rules or regulations negligence as used in sec_6662 is defined as any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 disregard includes any careless reckless or intentional disregard sec_6662 the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 upon the commissioner’s meeting his burden the taxpayer must come forward with evidence sufficient to persuade the court that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet his her burden by proving that he she acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs respondent satisfied his burden of production with respect to negligence petitioner failed to maintain records with respect to his claimed deductions as required by sec_6001 and failed to provide documentation to support his position petitioner has not demonstrated reasonable_cause for his underpayment_of_tax consequently we hold that petitioner is liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered for respondent
